§
  PETER CISNEROS,                                               No. 08-20-00043-CR
                                                  §
             Appellant,                                           Appeal from the
                                                  §
  v.                                                             22nd District Court
                                                  §
  THE STATE OF TEXAS,                                          of Hays County, Texas
                                                  §
             Appellee.                                         (TC# CR-18-0168-A)



                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF JULY, 2021.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.